— Appeal from a judgment of the Supreme Court at Special Term, entered September 6, 1974 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to compel respondents to grant him the degree of Doctor of Law. We affirm the dismissal of petitioner’s application for the reasons set forth by Special Term, and note that respondents’ classification works no denial of equal protection for it insures that all holders of the degree of Doctor of Law, both prospectively and retroactively, will have obtained the same educational experience before commencing the study of law. Judgment affirmed, without costs. Greenblott, J. P., Sweeney, Kane, Larkin and Reynolds, JJ., concur.